Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Rockland County (Nelson, J.), imposed September 17, 1985, upon his conviction of criminal possession of a forged instrument in the second degree, upon his plea of guilty, the sentence being an indeterminate term of 2 to 4 years’ imprisonment.
Ordered that the sentence is affirmed.
The sentence imposed does not constitute cruel and unusual punishment in violation of constitutional proscriptions (NY Const, art I, § 5; US Const 8th Amend; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Hoffman, 125 AD2d 407). Nor do we find the defendant’s sentence to be excessive. The sentence imposed upon the defendant as a second felony offender was the minimum sentence legally permissible (Penal Law § 70.06 [3] [d]; [4] [b]) and was the sentence for which the defendant freely bargained. Thus, he has no cause to complain that it is unduly harsh or excessive (see, People v Hoffman, supra; People v Schwartz, 112 AD2d 257; People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.